Citation Nr: 1810008	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  03-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for postoperative residuals of osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee prior to February 6, 2016, (excluding the period from June 13, 2003 through September 30, 2003, during which time a temporary total (100 percent) convalescence rating was in effect pursuant to 38 C.F.R. § 4.30).

3.  Entitlement to an evaluation in excess of 10 percent, prior to February 6, 2016, for recurrent derangement of the right knee with instability.

4.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroscopy from April 1, 2017.

5.  Entitlement to an initial evaluation in excess of 10 percent for post-surgical scars of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1977 to February 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002 (osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee), November 2002 (post-surgical scars of the right knee), August 2006 (left wrist) and July 2009 (residuals of a left knee injury and recurrent derangement of the right knee with instability) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2005, the Board, in pertinent part, remanded the issues of entitlement to an evaluation in excess of 20 percent for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee, and entitlement to an initial rating in excess of 10 percent for post-surgical scars of the right knee.  In February 2016, the Board remanded the issues of entitlement to an increased rating for residuals of left knee injury, entitlement to an increased rating for recurrent derangement of the right knee with instability, to include scar, and entitlement to service connection for a left wrist disability, to include as secondary to the service-connected right knee disability.  In October 2016, the issues of entitlement to service connection for a left wrist disorder secondary to service-connected right and left knee disabilities, entitlement to a rating in excess of 10 percent for recurrent derangement of the right knee with instability, and entitlement to a rating in excess of 10 percent for residuals of a left knee injury, were remanded by the Board for further development.  The most recent August 2017 supplemental statement of the case (SSOC) addressed the issues of entitlement to service connection for a left wrist disorder secondary to service-connected right and left knee disabilities, entitlement to a rating in excess of 10 percent for recurrent derangement of the right knee with instability and entitlement to a rating in excess of 10 percent for residuals of a left knee injury, thus these issue are for appellate review.  

During the pendency of the appeal for post-surgical scars of the right knee, a May 2004 rating decision granted a 10 percent evaluation from the effective date of the award of service connection.  Additionally, during the pendency of the appeal for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee, a November 2003 rating decision awarded an increase of 20 percent effective May 16, 2002, the date of the claim for increase and also assigned a temporary 100 percent (total) convalescence rating under 38 C.F.R. § 4.30 effective June 13, 2003 through September 30, 2003.  Similarly, a June 2016 rating decision, for right knee total knee arthroscopy, previously characterized as recurrent derangement of the right knee with instability and for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee, granted a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 effective February 6, 2016 through March 31, 2017, and granted a 30 percent evaluation from April 1, 2017.  Because these awards do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal as to these issues remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In June 2005, the Veteran testified before a Veterans Law Judge, in part, regarding the issues related to osteochondritis dissecans, medical femoral condyle with subchondral fracture of the right knee and post-surgical scars of the right knee.  A transcript of the hearing is associated with the claim file.  The Veterans Law Judge who conducted the June 2005 Board hearing is no longer employed at the Board.  However, the Veteran requested a Board hearing in relation to his subsequent claims, and in February 2016, the Board remanded the appeal in order to afford the Veteran his requested Board hearing.  VA correspondence dated in May 2016 notified the Veteran that a Board hearing had been scheduled for June 8, 2016.  The Veterans Appeals Control and Locator System (VACOLS) reflects the Veteran cancelled the scheduled hearing.  38 C.F.R. § 20.704 (e) (2017).  Thus, there is no prejudice to the Veteran in this regard and the Board may proceed with appellate review.  

The issues of entitlement to an evaluation in excess of 20 percent for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee prior to February 6, 2016, (excluding the period from June 13, 2003 through September 30, 2003, during which time a temporary 100 percent (total) convalescence rating was in effect under 38 C.F.R. § 4.30), entitlement to an evaluation in excess of 10 percent for recurrent derangement of the right knee with instability prior to February 6, 2016, entitlement to an evaluation in excess of 30 percent for right knee total arthroscopy from April 1, 2017, and entitlement to an initial evaluation in excess of 10 percent for post-surgical scars of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's left wrist disability, diagnosed as osteoarthritis of the left wrist, is aggravated by his service-connected bilateral knee disability.

2.  Throughout the rating period on appeal the Veteran's residuals of a left knee injury has been manifested by pain productive of limitation of flexion no worse than 90 degrees, with full extension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left wrist disability, diagnosed as osteoarthritis of the left wrist, as aggravated by service-connected bilateral knee disability, are met.  38 U.S.C. § 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. § 3.102, 3.310(b) (2017).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for residuals of a left knee injury have not been met.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Board observes that the grant of the claim for service connection for a left wrist disability renders moot lack of compliance, if any exists, with the October 2016 Board remand directives, specifically in the inability to obtain any Beaumont Army Medical Records from October 1992.  Id.  

A.  Service Connection for a Left Wrist Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, during the pendency of the appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2017)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims' 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, as it was filed in March 2006, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the Veteran.  See 38 C.F.R. § 3.310 (2006).

Throughout the pendency of the claim, the Veteran has asserted that service connection was warranted for a left wrist disability as secondary to his bilateral knee disabilities, specifically that such was a result of using a cane as necessary for his bilateral knee disabilities.  In this regard, service connection for a right knee disability and a left knee disability were each originally awarded effective February 24, 1990.

The Veteran satisfies the existence of present disability service connection element with regard to left wrist disability.  A March 2006 private medical record provided an impression of posttraumatic arthralgia of left wrist resulting from repetitive use of a cane in treatment of his service-connected injury to the knees and an August 2006 private medical record provided an impression of severe degenerative arthritis of the left wrist.  A November 2007 private medical record diagnosed a left radial fracture with malunion.  Similarly, June 2006 and February 2007 VA joints examination reports endorsed a diagnosis of posttraumatic arthritis of the left wrist.  Most recently, an April 2017 wrist conditions disability benefits questionnaire diagnosed osteoarthritis of the left wrist.  Thus, the Board finds that a left wrist disability, best characterized as osteoarthritis of the left wrist, has been demonstrated.

As to whether the Veteran's left wrist disability is secondary to his service-connected knee disabilities, as noted above, the Veteran was afforded VA joints examinations in June 2006 and February 2007.  The June 2006 examiner found, in part, the current condition was less likely than not secondary to the right knee due to the use of a cane causing problems with wrist healing.  The February 2007 examiner found, in part, it was less likely than not that the Veteran's left wrist condition had been aggravated by the Veteran's use of the cane with his left hand because he was going to develop severe osteoarthritis of his left wrist regardless of his use of a cane with the left hand.  The February 2007 examiner found the Veteran's left wrist condition was likely secondary to his refusal to have surgery when he initially fractured his left wrist.  However, the October 2016 Board remand found the June 2006 and February 2007 examination reports inadequate as the examiners did not have access to the Veteran's claims file.

Pursuant to the October 2016 Board remand, an April 2017 VA examiner opined the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  In support of such, the April 2017 VA examiner noted the Veteran fractured the left wrist in 1998, never had the broken wrist treated (declined surgery) and was lost to follow-up.  The April 2017 VA examiner noted, in part, the Veteran reported he used a cane with his right hand because it hurt him too much to use a cane in the left hand and his left wrist arthritis was at least as likely as not due to his inadequate treatment post injury.

Conversely, an August 2006 private medical record, in part, provided an impression severe degenerative arthritis of the left wrist secondary to fracture of the radius and aggravated by use of a cane with the left hand.  The August 2006 private medical record found the Veteran's left wrist disability had been substantially aggravated as he had to use a cane because of chronic arthritis in his knee.  Specifically, the August 2006 private medical record noted the Veteran put a lot of force on his left hand and wrist while he used the cane to protect his knee.  In addition, a March 2006 private medical record, provided by the same provider, also noted, in part, with respect to the Veteran's left wrist disability, the Veteran did well until he had to start using a cane for his prolonged period of time in treatment related to his service-connected injury to his knees.  

The April 2017 wrist conditions disability benefits questionnaire tends to weigh against the claim; however, while the Veteran reported to the April 2017 examiner he was not using the cane in his left hand currently, the Board does not dismiss the Veteran's contentions that he used the cane in his left hand as he is competent to report which hand he utilized.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's medical records also noted problems with his right wrist.  Specifically, a May 2000 private medical record documented surgery for the right wrist and endorsed a postoperative diagnosis of ligamentous instability, right wrist, with scapholunate ligament tear, and an October 2007 private medical record documented, in part, that the Veteran had pain, particularly in both wrists, with the left greater than right.  Thus, although the evidence contains conflicting information as to which hand the Veteran utilized for his cane, it is conceivable the Veteran switched hands for use of his cane as warranted.  Thus, as set forth above, the record contains a positive nexus medical opinion regarding aggravation as provided by the August 2006 private medical record, with an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that his left wrist disability, best characterized as osteoarthritis of the left wrist, is aggravated by his service-connected bilateral knee disabilities.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.310 (b); Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  Accordingly, the Veteran's claim for service connection is granted on this basis and further discussion of other theories of entitlement is not warranted.


B.  Increased Rating for Residuals of Left Knee Injury  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In this case, the Veteran's appeal for an increased rating for residuals of a left knee injury stems from a periodic revaluation of his disability, as documented by May 12, 2009 VA correspondence to the Veteran.  

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's left knee disability at issue, characterized as residuals of a left knee injury, is evaluated under Diagnostic Codes 5010-5260.  With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2017).  For the left knee disability at issue, the rating code for arthritis, due to trauma, Diagnostic Code 5010, is listed first, followed by a hyphen and then the rating code for limitation of flexion, Diagnostic Code 5260.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2017).  In this regard, the arthritis component of the Veteran's left knee disability has been assigned 10 percent rating under Diagnostic Code 5260 for limitation of flexion.  Moreover, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his left knee, thus, the highest available rating under Diagnostic Code 5003 in this case is 10 percent.  The Veteran has already been awarded a10 percent rating under Diagnostic Code 5260 for residuals of a left knee injury.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

In this case, an evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5260 is not warranted.  In this regard, a May 2009 VA joints examination report documented flexion to 135 degrees and to 130 degrees after repetitive testing.  In his January 2010 substantive appeal, the Veteran indicated generally his examinations were "insufficient" which presumably applies to the May 2009 joints VA examination report.  However, the Veteran did not identify a basis for any insufficiency and the Board does not find that the presumption of competency of a VA medical expert has been rebutted.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Furthermore, the Veteran has subsequently been afforded additional VA examinations with respect to his left knee in May 2011, January 2012 and April 2017, and private medical records and VA treatment records are also of record.  Thus, the record contains sufficient evidence regarding the severity of the Veteran's residuals of a left knee injury.

Subsequent to the May 2009 VA joints examination, a May 2011 VA joints examination report documented flexion to 125 degrees and a January 2012 VA knee and lower leg disability benefit questionnaire found flexion to 95 degrees.  Pursuant to the October 2016 Board remand, an April 2017 VA knee and lower leg disability benefit questionnaire found flexion of 110 degrees.  These examination reports include consideration of additional functional loss associated with the onset of pain and repetitive motion testing. 

Furthermore, other treatment records do not provide a basis for a higher rating based on limitation of flexion.  Such includes a March 2008 private medical record, dated proximate to the claim, which found range of motion of the left knee was 0 to 90 degrees and further noted flexion caused severe pain, with the right knee greater than the left knee.  

Therefore, a rating in excess of 10 percent for the Veteran's left knee under Diagnostic Code 5260 is not warranted as flexion limited to 30 degrees was not demonstrated or approximated at any point during the appeal period.  As described above, at worst, flexion was limited to 90 degrees as documented in a March 2008 private medical record. 

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.  The May 2009 and May 2011 VA joints examination reports found left knee extension of 0 degrees.  January 2012 and April 2017 VA knee and lower leg disability benefits questionnaires also each found extension of 0 degrees.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Moreover, other treatment records do not provide a basis for a higher rating based on limitation of extension. 

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint; however, the record does not indicate any findings of extension limited to 10 degrees for the Veteran's left knee disability that might warrant a compensable rating. 

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted for the left knee disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7, 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the May 2009 examination, the Veteran did not report flare-ups but he did report he was able to stand three to eight hours, with only short rest periods, and that he was able to walk one to three miles.  During the May 2011 examination, the Veteran reported fatigue of the left knee, and described he put all of his weight on his left knee.  He further described pain and swelling of the left knee and reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  The January 2012 knee and lower leg disability benefit questionnaire noted the Veteran reported flare-ups, specifically, whenever he tried to do work around house, he could only work for an hour or two before his knees began to have pain, mostly on the right side.  The April 2017 knee and lower leg disability benefits questionnaire noted the Veteran reported daily knee pain and that he could not walk or stand more than 10 minutes without rest.  

The Board finds that any additional functional loss and impairment is not to the degree to warrant a higher rating under Diagnostic Code 5260 or a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The objective clinical findings do not reflect a level of functional impairment comparable to a higher rating under Diagnostic Code 5260 or a compensable rating under Diagnostic Code 5261 for the left knee, at any point during the rating period on appeal.  In this regard, the January 2012 examiner noted more movement than normal, weakened movement, and interference with sitting, standing and weight-bearing with respect to the Veteran's left knee disability but did not address any additional limitation.  However, notably, the April 2017 examiner found pain, weakness, fatigability, or incoordination, would not significantly limit functional ability with repeated use over a period of time.

Furthermore, even with repetitive testing during the May 2011and April 2017 examinations, the Veteran's range of motion with respect to his left knee did not change.  Furthermore, repetitive testing of the Veteran's flexion during the May 2009 joints examination demonstrated minimal change, from 135 degrees on initial testing to 130 degrees upon repetitive testing, and conversely, the Veteran's flexion during the January 2012 examination demonstrated minimal improvement, from 95 degrees on initial testing to 100 degrees upon repetitive testing.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating. 

Additionally, concerning the range of motion findings of the Veteran's left knee joint at issue, the Board notes that the May 2009 and May 2011 joints examination reports and January 2012 and April 2017 VA knee and lower leg disability benefits questionnaires do not include passive range of motion and do not specify range of motion with and without weight-bearing, even though the Board recognizes such testing was specifically directed by the October 2016 Board remand.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue with respect to Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing and the January 2012 and April 2017 VA knee and lower leg disability benefit questionnaires each noted pain with weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

In addition, the Veteran is separately service-connected for left knee laxity under Diagnostic Code 5257, which is not at issue in this appeal.  Additionally, a rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 is for assignment for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint which has not been shown in this case.  There is also no current evidence of the removal of semilunar cartilage, symptomatic, to warrant a rating under Diagnostic Code 5259, although the Board recognizes the evidence reflects the Veteran had left knee meniscus repair in 2002.  Furthermore, Board observes that the manifestations for evaluation under Diagnostic Codes 5256, 5262 and 5263 are not applicable, as the presence of ankylosis, impairment of the tibia and/or fibula, or genu recurvatum, for the left knee has not been demonstrated. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his residuals of a left knee injury are more severe than evaluated, to include as described above, in which he reported difficulty walking and standing, and pain and swelling, among other similar symptoms.  His endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  However, the Veteran has not been shown to have the requisite skill, training or knowledge so as to be deemed competent to identify a specific level of functional impairment due to his left knee disability according to the appropriate Diagnostic Code criteria.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the left knee disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for the left knee.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.

In addition, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to residuals of a left knee injury.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Here, however, the record reflects that for the a January 2008 rating decision awarded entitlement to a TDIU effective March 1, 2007, which encompasses the entire appeal period for residuals of a left knee injury.

For these reasons, the Board finds that the Veteran is not entitled to a higher rating for residuals of a left knee injury at any point during the appeal period. In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the residuals of a left knee injury met or nearly approximated the criteria for higher rating other than that already granted. In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned for residuals of a left knee injury, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for osteoarthritis of the left wrist is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left knee injury is denied.


REMAND

As discussed above, the most recent August 2017 SSOC, in pertinent part, herein, addressed the issues of entitlement to a rating in excess of 10 percent for recurrent derangement of the right knee with instability, but did not address the issues related to osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee or post-surgical scars of the right knee.  As the Board is the final arbiter of its jurisdiction, these issues are in appellate status as they have not been finally adjudicated by the Board and a remand is warranted as a SSOC has not been issued with consideration all the relevant evidence of record associated with the claims file since the most recent adjudication of these claims by the AOJ.

Furthermore, the issue of entitlement to an evaluation in excess of 20 percent for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee prior to February 6, 2016, (excluding the period from June 13, 2003 through September 30, 2003, during which time a temporary 100 percent (total) convalescence rating was in effect under 38 C.F.R. § 4.30), is inextricably intertwined with the issue of entitlement to an evaluation in excess of 10 percent for recurrent derangement of the right knee with instability prior to February 6, 2016, as well as with the issue of entitlement to an evaluation in excess of 30 percent for right knee total arthroscopy from April 1, 2017.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the Board must defer deciding the Veteran's increased rating for recurrent derangement of the right knee with instability until the Veteran's related right knee claims are readjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, issue a SSOC which reflects consideration of all additional evidence of record since the most recent adjudication by the AOJ of the issues of entitlement to an evaluation in excess of 20 percent for osteochondritis dissecans, medial femoral condyle with subchondral fracture of the right knee prior to February 6, 2016, (excluding the period from June 13, 2003 through September 30, 2003, during which time a temporary 100 percent (total) convalescence rating was in effect under 38 C.F.R. § 4.30), entitlement to an evaluation in excess of 10 percent for recurrent derangement of the right knee with instability prior to February 6, 2016, entitlement to an evaluation in excess of 30 percent for right knee total arthroscopy from February 6, 2016, and entitlement to an initial evaluation in excess of 10 percent for post-surgical scars of the right knee.  In any benefit sought remains denied, afford the Veteran and his representative with an opportunity to respond before the matter(s) are returned to the Board for further review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


